Notice of Allowance
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 4/13/21 is entered and made of record. 
III.	Claims 2, 4-12 and 14-21 are pending and have been examined, where claims 2, 4-12 and 14-21 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 2, 4-12 and 14-21 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “receive, from the mobile device, loyalty point information; populate the database with the loyalty point information in association with a user; receive a request from a retailer for the loyalty point information; and transmit the loyalty point information to the retailer”
effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of medical product identifications, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application. 
[2]	Response to Arguments
The arguments, directed to the amendments, presented by the applicant have been considered and are found convincing. Details are shown below. 

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim(s) 2, 4-12 and 14-21 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 2, 4-12 and 14-21 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references.

To reiterate from previous office action, Baym (US 20120284046 A1) discloses a system, comprising: a mobile device; and a server (see figure 1, 100, database is read as server) configured to:

store the diagnostic test results and the user information on a server disposed on a network (see figure 1, data are stored in 164, paragraph 47, store the first results of the evaluation, and if desired, personal information or the evaluation module unique identifier).
Baym is silent in disclosing receive, from the mobile device, an image of at least one medical product; identify the at least one medical product in the image. However, Baym teaches an image capturing device (see paragraph 24) which suggests images are captured and evaluated. Setlur (US 20130222634 A1) discloses receive, from the mobile device, an image of at least one medical product (see figure 17, 570 image is captured on the test samples in figure 3); identify the at least one medical product in the image (see paragraph 106, image processing software 214 outputs a result table indicating the presence or absence of each of protein 1 and protein 2 for each finger of each comb member 120).
Baym is silent in disclosing populate a database with user medical supply inventory information including information associated with the identified at least one medical product; and transmit at least a portion of the user medical supply inventory information to a healthcare provider. 
Katou (US 20030172009) discloses populate a database with user medical supply inventory information including information associated with the identified at least one medical product (see figure 3, 24, also see paragraph 86, inventory data memory portion 24 stores the number, for example, of the consumables in each medical institution, which is calculated by the data processing portion 25,  the shipping portion 28 carries out the procedures for creating delivery 

    PNG
    media_image1.png
    821
    561
    media_image1.png
    Greyscale
.



McKirdy (US 20130032634) discloses receive, from the mobile device, loyalty point information (see paragraph 48, scheduling training appointments, earning points for rewards programs), but is silent in disclosing populate the database with the loyalty point information in association with a user; receive a request from a retailer for the loyalty point information; and transmit the loyalty point information to the retailer.

Baym also discloses the system of Claim 4, wherein the mobile device includes a camera, a viewing screen, and a software application stored thereon, wherein the software application provides executable instructions that (see paragraph 24, a mobile telephone), when executed and Setlur discloses initiate operation of the camera of the mobile device (see figure 4, trigger initiate camera); present on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of the testing device (see figure 4, 125 is the screen and camera is aligned with 244); detect when an alignment of the alignment graphic and the alignment target has taken place (see figure 4, camera is aligned with 244, which shown in figure 3, in the ‘samples’ areas); capture an image of the testing device (see paragraph 57, a camera 202 which captures an image 124 of test strip comb member 120); process the image to determine pixel count and line intensity of a test line of each of the plurality of immunoassay 

    PNG
    media_image2.png
    484
    705
    media_image2.png
    Greyscale
.


Nemiroski is silent in disclosing “receive, from the mobile device, loyalty point information; populate the database with the loyalty point information in association with a user; receive a request from a retailer for the loyalty point information; and transmit the loyalty point information to the retailer.”


Nemiroski, Katou, Baym and Setlur, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 2 and 12. For the reasons above, all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 4/19/20